Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of incense burners, dishes, pots, bottles, table lamp with shade, jars, bowls, baskets, cocktail shakers, tea caddies, sherbets, trays, jugs, teapots, sugar b&wls, cream pitchers, boxes, sardine servers, dishes and covers, coffee pots, pepper and salt sets and shakers, cruets, sugar dredgers, tea strainers, spoons, toasters, vases, candlesticks, crumb trays and scoops, photo frames, inkstands, cake stands, and atomizers chiefly used on the table, in the kitchen, or in the household for utilitarian purposes, or hollow ware. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.